Citation Nr: 0519862	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-24 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1962 to September 1966.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision by the Houston Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In February 2005, 
the veteran testified at a Videoconference hearing before the 
undersigned.  

The matter of entitlement to a compensable rating for 
bilateral hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action on your part is required.


FINDINGS OF FACT

In testimony at his February 2005 hearing and in a written 
statement (prior to the promulgation of a decision in the 
appeal), the veteran expressed his intent to withdraw his 
appeal seeking service connection for a bilateral eye 
disorder; there is no question of fact or law remaining 
before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met; the Board has no further jurisdiction in 
the matter. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.201, 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case. However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.

II.	Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.  

In testimony at his February 2005 Videoconference hearing and 
in a subsequent written statement, the veteran has withdrawn 
his appeal seeking service connection for bilateral eye 
disorder.  Hence, there is no allegation of error of fact or 
law for appellate consideration on this claim.  Accordingly, 
the Board does not have jurisdiction to consider an appeal in 
this matter.


ORDER

The appeal seeking service connection for bilateral eye 
disorder is dismissed.


REMAND

At the February 2005 videoconference hearing, the veteran 
testified that his hearing had become noticeably worse since 
the last VA examination in September 2003; another 
examination was requested.  The allegation of increased 
disability is plausible, and another examination is 
indicated.

Accordingly, these matters are remanded for the following:

1. The veteran should be afforded a VA 
audiological evaluation (with 
audiometric studies) to determine the 
current severity of his bilateral 
hearing loss.

2. The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
opportunity to respond. The case should 
then be returned to the Board for 
further appellate review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment by the RO. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


